In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                   No. 02-20-00132-CV

JANE DOE, INDIVIDUALLY AND AS                §   On Appeal from the 17th District Court
NEXT FRIEND OF JOHN DOE, A
MINOR, Appellant                             §   of Tarrant County (017-313745-19)

V.                                           §   January 21, 2021

HURST-EULESS-BEDFORD                         §   Memorandum Opinion by Justice Walker
INDEPENDENT SCHOOL DISTRICT,
Appellee

                                         JUDGMENT

         This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. We affirm the trial court’s order

granting the plea to the jurisdiction.

         It is further ordered that appellant Jane Doe, Individually and as Next Friend

of John Doe, A Minor, shall bear the costs of this appeal, for which let execution

issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker